Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 12/16/2020.
2. 	Claims 1, 3-8 and 10-16 are pending in the case. 
3.	Claims 2 and 9 are cancelled. 
4.	Claim 16 is newly added.
5.	Claims 1, 8, 15 and 16 are independent claims. 



Applicant’s Response
6.	In Applicant’s response dated 12/16/2020, applicant has amended the following:
a) Claims 1, 8 and 15

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-8 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	 The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.
Claims 1, 8, 15 and 16:
Claims 1, 8, 15 recite: “and the first computer on-screen display image displayed on the display device of the first electronic device is identical with the projector on-screen display image projected by the projector before and after the selection of the selection item on the first computer on-screen display image displayed on the display device of the first electronic device. ”. 
Claim 16 recites: “the on-screen display image displayed on the display device of the second electronic device is identical with the projector on-screen display image projected by the projector before and after the selection of the selection item on the on-screen display image displayed on the display device of the second electronic device.”
There is no mention of the newly amended limitations in the original Specification. Thus, the limitations include subject matter that was not described in the original Specification.

Applicant submits that Figures 4 and 5 clearly illustrate that a second electronic device and the projector shows identical OSD images, and several items are shown on those identical OSD images. Therefore, the user may touch items shown on OSD of the second electronic device for the controller to perform the first function adjusting operation based on the contents of Figs. 4 and 5. (see Response; page 10)

For the sake of argument, claims 1, 8 and 15 recite “a first electronic device that shows identical image” rather than a “second electronic device” (which is only in claim 16). Therefore, Figures 4 and 5 do not support the newly amended limitations of claims 1, 8 and 15. Examiner further notes that nothing in the Figures illustrates a “before and after the selection” as recited in the claims. The written description that corresponds to the Figures also fails to describe the recited “before and after the selection”.   

	If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “before and after the selection of the selection item on the on-screen display image displayed on the display device of the second electronic device” (see Claims 1, 8, 15 and 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

					Prior Art Rejections
Due to the new matter issues of the independent claims noted above, no prior art rejection can be applied at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY ORR/           Examiner, Art Unit 2145